Citation Nr: 0823201	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-28 771A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease of the lumbar spine, status post 
L4-5 discectomy, with limited motion, which has been rated as 
10 percent disabling prior to May 25, 2007, and 20 percent 
disabling since May 25, 2007.

2.  Entitlement to a higher initial evaluation for left lower 
extremity radiculopathy due to lumbar spine disc disease, 
with left hip strain, which has been rated as zero percent 
(noncompensably) disabling prior to September 23, 2002, 10 
percent disabling since September 23, 2002, and 40 percent 
disabling since May 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 
through March 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, and an August 2003 rating decision by the 
St. Petersburg, Florida RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  As the issues currently before the Board were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the issues as set forth on the title page, 
for higher initial evaluations of original awards.  Analysis 
of these issues therefore requires consideration of the 
rating to be assigned effective from the date of award of 
service connection for each of these claims.

During the pendency of his appeal, by way of a September 2007 
action, the RO increased the veteran's lumbar spine 
degenerative disc disease (DDD) rating to 20 percent 
disabling, and increased the veteran's rating for left lower 
extremity radiculopathy with hip strain to 40 percent 
disabling, both effective May 25, 2007, the date of a VA 
examination.  The Court has held that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case neither the veteran nor his authorized 
representative has suggested that the recently assigned 
evaluations would satisfy his appeal.  Nor has either 
suggested that the maximum ratings available for these 
disabilities are not being sought.  Therefore, the Board 
concludes that the issues of entitlement to higher initial 
evaluations for lumbar spine DDD and left lower extremity 
radiculopathy with hip strain remain open and properly before 
the Board.


FINDINGS OF FACT

1.  Before May 25, 2007, the veteran's DDD of the lumbar 
spine, status post L4-5 discectomy, with limited motion, was 
manifested by forward flexion to 70 degrees, equating to 
slight limitation of motion; and normal motor and sensory 
examination, equating to no more than mild symptoms.

2.  Since May 25, 2007, the veteran's degenerative disc 
disease of the lumbar spine, status post L4-5 discectomy, 
with limited motion, has been manifested by forward flexion 
of the thoracolumbar spine to 60 degrees; with no evidence of 
ankylosis.

3.  Prior to September 23, 2002, the veteran's radiculopathy 
of the left lower extremity with hip strain was manifested by 
complaints of numbness and tingling, but no objective 
evidence of neurological impairment.

4.  Between September 23, 2002, and May 25, 2007, the 
veteran's left lower extremity radiculopathy due to lumbar 
spine disc disease, was manifested by subjective complaints 
of radiculopathy; however, objective examination showed no 
reflex, sensory, or motor defects. 

5.  Since May 25, 2007, there has been no showing of 
impairment amounting to severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy; the veteran has 
radiculopathy manifested by no worse than moderately severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to May 27, 2007, the criteria for a rating greater 
than 10 percent for DDD of the lumbar spine, status post L4-5 
discectomy, with limited motion have not been met; since May 
27, 2007, the criteria for a rating greater than 20 percent 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2000); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5242, 5243 
(2007).

2.  The criteria for a higher evaluation for left lower 
extremity radiculopathy due to lumbar spine disc disease, 
with left hip strain, which has been rated as zero percent 
disabling prior to September 23, 2002, 10 percent disabling 
from September 23, 2002, and 40 percent disabling from May 
25, 2007, have not been met for any of the aforementioned 
periods.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and June 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its review of the issues and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
a service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for DDD 
and left lower extremity radiculopathy would appear to fall 
within the fact pattern above.  Thus, no further action to 
comply with Vazquez-Flores is required.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The veteran contends that his DDD results in flare-ups 
requiring bed rest, lost time from work, and the need for 
medical attention.

A December 1999 QTC examination from the Columbus Clinic, by 
R.R., M.D., reported tingling and numbness in the left side 
of his body from his hip down to his toes.  The veteran 
reported a burning sensation, as well as numbness, which he 
described as being constant, and stated that both of his 
knees would lock, and click when he walked, and noted that he 
could not bend or walk long distances or sit for any period 
of time.  On examination, Dr. R. noted that the veteran's 
gait was normal, and his neurological examination revealed 
that motor and sensory systems were normal.  Regarding leg 
numbness, the examiner noted that he did not see nerve 
dysfunction present on examination, noting that the numbness 
was a subjective complaint with no objective data to further 
support or refute this problem.  Range of motion testing 
revealed normal/full range of flexion, extension, right and 
left lateral flexion, and right and left lateral rotation.

A June 2000 record noted that examination of the lumbar spine 
revealed a normal neurovascular status, and full active range 
of motion in all planes.

The veteran was afforded a VA examination in August 2003.  At 
this examination, regarding radiculopathy, the veteran 
reported that the pain was not just in the left hip but went 
all the way down to the toes, and noted that he experienced 
radiculopathy when he stood for a long period of time, but 
noted that it did not happen all the time.  On examination, 
the examiner noted loss of the normal lumbar lordosis, but no 
other deformity in the lumbar spine and no tenderness.  Range 
of motion testing revealed forward flexion to 90 degrees, 
extension to 25 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 25 degrees.  The examiner noted 
that gait was unremarkable, and stated that deep tendon 
reflexes in the lower extremities were 1+ in the knees and 
ankles, and equal bilaterally, and stated that muscle tone 
and power in the lower extremities was within normal limits.  
An MRI taken at the time of the examination showed disc 
protrusion at L5-S1 with mild to moderate spinal canal 
stenosis.  The examiner assessed the veteran with 
degenerative joint disease of the lumbosacral spine, status-
post discectomy, and left leg radiculopathy secondary to the 
above condition.

The veteran was afforded a VA examination in February 2004.  
At this examination, the examiner noted forward flexion to 
approximately 70 degrees with pain, and reported extension to 
25 degrees, left lateral flexion to 25 degrees, and right 
lateral flexion to 20 degrees.  Deep tendon reflexes at knees 
and ankles are 3 to 4+, and he had a few jerks of ankle 
clonus that were not sustained on both sides.  The examiner 
noted no sensory deficit in either foot, and good posterior 
tibial pulses bilaterally.  The examiner gave an impression 
of persistent sciatica, which was not entirely resolved by 
surgery, and noted minimal dextroscoliosis of the lower 
lumbar spine.

The veteran was afforded a VA examination in May 2007.  
Regarding the neurologic manifestations of his disability, 
the veteran reported that he had persistent sciatica 
secondary to a ruptured disc, which was not resolved entirely 
by surgery.  He stated that he had left hip pain going down 
to his left toes that became worse after prolonged sitting or 
standing.  On examination, the examiner noted that the 
veteran's left lower extremity radiculopathy caused 
significant effects on occupational activities, with 
decreased mobility, and problems lifting and carrying, also 
noting that his disability caused moderate effects on chores, 
shopping, exercise, and mild effects on traveling.  Overall, 
the examiner stated that the veteran's neurologic impairment 
was moderately severe and episodic, stating that he was able 
to walk and perform his daily occupational and personal 
activities.

Regarding DDD of the lumbar spine, the veteran reported that 
walking on uneven ground, going up and down stairs, and 
sitting for a prolonged period of time caused spasm in his 
back.  He denied bowel or bladder problems.  In terms of 
incapacitating episodes for the thoracolumbar region during 
the past 12-month period, the examiner noted that in January 
2007, for a period of four days, the veteran's right leg was 
numb and he was not able to walk until he was given Valium 
and epidural injections.  The veteran did not report flare-
ups because the pain was constant.  On examination, the 
examiner noted no muscle spasms, atrophy, guarding, weakness, 
or tenderness, but noted that the veteran did experience pain 
with motion.  The examiner also noted that the veteran's gait 
was normal, and there was no evidence of lumbar lordosis, 
reversed lordosis, scoliosis, or abnormal kyphosis.  
Regarding range of motion, the examiner reported forward 
flexion from zero to 60 degrees, and noted that painful 
motion began at 50 degrees.  The examiner noted extension as 
0 to 25, left lateral flexion was 0 to 25 degrees, right 
lateral flexion was 0 to 20 degrees, left lateral rotation 
was 0 to 20 degrees and right lateral rotation was 0 to 20 
degrees.  The examiner noted that there was no additional 
range of motion loss due to fatigue, lack of endurance, or 
lack of incoordination.  The examiner noted no lumbar spasm 
during range of motion testing, but noted guarding of 
movement, and diagnosed the veteran with DDD of the lumbar 
spine, L4-5 herniated nucleus pulposus.

The record also contains private treatment records by R.G., 
M.D., dated in February 2007, diagnosing the veteran with 
lumbalgia, and noting muscle spasms and muscle wasting; and 
an operation report by S.H., M.D., also dated in February 
2007, noted that the veteran was going to have a second 
epidural steroid injection.

III. Pertinent Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating at any point during 
the pendency of the claim.  Id.  Accordingly, the Board will 
evaluate the veteran's disabilities as they have been staged 
by the RO.  

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of the changes in supplemental statements of the 
case.  The first change was to Diagnostic Code 5293 regarding 
the criteria for rating intervertebral disc syndrome.  The 
change made effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2006).  Nevertheless, because the rating period in question 
includes periods prior to the changes to the regulations, VA 
must consider both old and new rating criteria, and apply the 
criteria most favorable to the veteran's claim.  

At the time the veteran's claim was first considered in 2000, 
his DDD was evaluated by the RO utilizing diagnostic code 
5292, pertaining to limitation of motion of the lumbar spine, 
and diagnostic code 5293, intervertebral disc syndrome.  
38 C.F.R. § 4.71a (1999).  Under Diagnostic Code 5292, a 10 
percent rating was for application when there was slight 
limitation of motion of the lumbar spine, a 20 percent rating 
was for application when there was moderate limitation of 
motion, and a 40 percent rating was for application when 
there was severe limitation of motion.

With regard to intervertebral disc syndrome (IVDS), under 
diagnostic code 5293, a noncompensable evaluation was 
warranted for postoperative, cured IVDS, a 10 percent 
evaluation was warranted for mild symptoms, a 20 percent 
evaluation was warranted for moderate, recurring attacks, and 
a 40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent rating was warranted when IVDS was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The old rating schedule also included a diagnostic code 
pertaining to lumbosacral strain.  Under Diagnostic Code 
5295, a zero percent (non-compensable) evaluation was for 
application when there were slight subjective symptoms only.  
A 10 percent evaluation was for application when there was 
characteristic pain on motion.  A 20 percent evaluation was 
for application when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, was for 
application when it was severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).

Under the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, the pertinent 
regulations evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Diagnostic code 5293 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5293, states:  for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, additional changes to rating disabilities of 
the spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, in the VA examination provided 
in May 2007, the effects of pain on use, functional loss, and 
excess fatigability were taken into account in assessing the 
range of motion of the veteran's thoracolumbar spine.

IV. Analysis

A. Degenerative Disc Disease prior to May 25, 2007

In this case, considering the rating criteria in effect prior 
to the September 23, 2002, changes regarding IVDS, and prior 
to the September 26, 2003 changes for diseases and injuries 
of the spine and IVDS, in order for the veteran's 
degenerative disc disease to warrant a higher, 20 percent 
evaluation, at any point in the appeal period prior to May 
25, 2007, the evidence would have to demonstrate moderate 
limitation of motion of the lumbar spine; or moderate 
recurring attacks of IVDS with little intermittent relief; or 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  See 
Diagnostic codes 5292, 5293, and 5295 (1998).  In this case, 
the Board finds that the veteran is not entitled to a higher 
evaluation under any diagnostic code in effect prior to the 
September 2002 IVDS changes, at any point in the appeal 
period prior to May 25, 2007.  

Specifically, regarding limitation of motion, (DC 5292), the 
December 1999 examination revealed normal range of flexion, 
extension, right and left lateral flexion, and right and left 
lateral rotation; and a June 2000 treatment note again 
assessed the veteran with full active range of motion (ROM) 
in all planes.  Further, the August 2003 examiner revealed 
forward flexion to 90 degrees (full range of flexion), 
extension to 25 degrees (only five degrees less than full 
ROM), and lateral flexion to 35 degrees bilaterally (again 
full ROM), and rotation to 25 degrees (only 5 degrees less 
than full ROM).  Although the February 2004 examiner noted 
forward flexion to 70 degrees, this still is only 20 degrees 
less than full range of motion.  As such, because range of 
motion testing consistently revealed almost full range of 
motion in all planes, the Board finds that the evidence of 
record does not equate to moderate limitation of motion, at 
any point in the appeal period prior to May 25, 2007.

Considering diagnostic code 5293, the evidence does not 
demonstrate moderate, recurring attacks of DDD.  The December 
1999 examiner noted that the veteran's neurological 
examination revealed that motor and sensory systems were 
normal, and the examiner noted that he did not see nerve 
dysfunction present on examination, nor objective data to 
support numbness.  Further, at the August 2003 examination, 
the veteran noted that he experienced radiculopathy when he 
stood for long periods of time, but noted that it did not 
happen all the time.  Regarding objective neurological 
symptoms, the examiner noted that the gait was unremarkable, 
and stated that deep tendon reflexes in the lower extremities 
were 1+ in the knees and ankles, and equal bilaterally, and 
noted that muscle tone and power in the lower extremities 
were within normal limits.  Although the February 2004 VA 
examiner again noted no sensory deficit in either foot, he 
did give an impression of persistent sciatica which was not 
entirely resolved by surgery.  

Here, although the veteran reported episodes of 
radiculopathy, and subjective complaints of tingling and 
numbness, on examination, both the December 1999 and August 
2003 examiners found no objective evidence of neurological 
symptoms.  Although the February 2004 examiner noted 
persistent sciatica, the examiner did not report any other 
objective data of neurological impairment, and in fact, noted 
no sensory deficit in the veteran's feet.  As such, the Board 
finds that the evidence of record for the time period in 
question equates to no more than mild symptoms, and does not 
demonstrate that the veteran experienced moderate, recurrent 
attacks.  Therefore, the Board finds that the veteran is not 
entitled to a higher, 20 percent evaluation under diagnostic 
code 5293 prior to May 25, 2007.

Regarding diagnostic code 5295, pertaining to symptoms of 
lumbosacral strain, the record does not document muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  VA examinations dated in 
December 1999, August 2003 and February 2004, do not show 
evidence of muscle spasms, and both the December and August 
examinations noted full range of lateral motion, with the 
February 2004 examination revealing lateral flexion limited 
by only 5 degrees on the left, and 10 degrees on the right.  
As such, the Board finds that, prior to May 25, 2007, the 
veteran is not entitled to a higher, 20 percent rating under 
diagnostic code 5295 because the evidence does not show 
muscle spasms, with loss of lateral spine motion.

In conclusion, for the period prior to May 25, 2007, the 
Board finds that the veteran is not entitled to a higher, 20 
percent evaluation for his DDD, with limitation of motion, 
under the diagnostic criteria for IVDS in effect prior to 
September 23, 2002; nor is a higher rating warranted under 
the diagnostic criteria pertaining to spine disabilities (DC 
5292 and 5295), in effect prior to the September 2003 
changes.

Turning to the "new" rating criteria for the relevant time 
period in question, (as of September 23, 2002 for IVDS 
symptoms and September 26, 2003 for spinal disabilities), the 
Board finds that a higher 20 percent rating is not warranted 
under either set of rating criteria.  

Specifically, regarding the criteria pertaining to IVDS, 
there is no evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).  

Further, under the new General Rating Formula for Diseases 
and Injuries of the Spine, effective September 26, 2003, the 
Board also finds that a higher 20 percent rating is not 
warranted.  Here, the February 2004 examiner specifically 
noted forward flexion to 70 degrees, and the examination also 
showed a combined ROM of 140, even without considering 
rotation.  Additionally, although the February 2004 examiner 
mentioned minimal dextroscoliosis, the examiner did not 
mention any evidence of muscle spasm or guarding.  Therefore, 
because the evidence demonstrates forward flexion to 70 
degrees, and a combined ROM of 140, the veteran does not meet 
the threshold for a 20 percent evaluation in terms of range 
of motion testing because forward flexion is greater than 60 
degrees, and the combined ROM is greater than 120 degrees.  
Further, there is no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242 
(2003).

In summary, the Board finds that the veteran is not entitled 
to a higher 20 percent evaluation under any of the relevant 
rating criteria for the portion of the appeal period prior to 
May 25, 2007.

B. DDD since May 25, 2007

After considering the evidence of record since May 25, 2007, 
the Board finds that an evaluation higher than the assigned 
20 percent is not warranted under any of the relevant rating 
criteria discussed above.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (1999); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
5242, 5243 (2007).

Regarding the new criteria for rating spinal disabilities 
effective September 26, 2003, in order to obtain a higher, 40 
percent evaluation, the evidence would have to show forward 
flexion to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  In this case, the May 2007 
examiner noted forward flexion to 60 degrees, and did not 
mention evidence of favorable ankylosis.  Therefore, a higher 
rating is not warranted under the general rating formula 
pertaining to injuries of the spine.

Further, regarding the rating criteria pertaining to IVDS, 
effective September 23, 2002, which evaluates the disability 
based on incapacitating episodes, the Board again finds that 
a higher 40 percent evaluation is not warranted.  In this 
case, the May 2007 VA examiner noted that during the past 12-
month period, for a period of four days, in January 2007, the 
veteran's right leg was numb and he was not able to walk 
until he was given Valium and epidural injections.  However, 
in order to warrant a higher, 40 percent, evaluation based on 
incapacitating episodes, the evidence would have to 
demonstrate episodes having a duration of at least 4 weeks 
but less than 6 weeks during the past 12-month period; and in 
this case, the examiner noted only one episode lasting for a 
total of four days.  As such, the Board finds that a higher 
evaluation is not warranted based on incapacitating episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003).

Turning to an evaluation of the rating criteria pertaining to 
spinal disabilities in effect prior to September 26, 2003, 
the Board finds that the evidence of record for the time 
period in question does not demonstrate severe limitation of 
motion necessary to obtain a higher 40 percent evaluation 
under diagnostic code 5292; nor is there evidence of severe 
symptoms, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Further, regarding diagnostic code 5293 pertaining to 
intervertebral disc syndrome effective prior to September 
2002, the Board finds that the record does not demonstrate 
severe recurring attacks with intermittent relief, which is 
required to obtain the higher, 40 percent evaluation, because 
the May 2007 VA examiner noted no muscle spasm, atrophy, 
guarding, weakness or tenderness, and only reported one 
incapacitating episode during the past 12 month period.

With respect to functional losses caused by problems with 
pain, fatigability, etc., the Board notes that the evidence 
does not suggest that the ranges of motion recorded on 
examination were not accurate representations of the 
veteran's disability.  In fact, the May 2007 examiner 
specifically noted that there was no additional range of 
motion loss due to such problems.  Consequently, for the 
reasons set forth above, higher ratings are not warranted.

C. Ratings for Left Lower Extremity Radiculopathy

The record reflects that the veteran has been awarded a 
separate rating for radiculopathy of the left lower extremity 
under Diagnostic Code 8520, and rated as zero percent 
(noncompensably) disabling prior to September 23, 2002, 10 
percent disabling since September 23, 2002, and 40 percent 
disabling since May 25, 2007.  This is consistent with Notes 
contained under the new versions of the rating criteria that 
became effective in both September 2002 and September 2003, 
which provide that neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  The matter 
of whether a higher rating is warranted for that disability 
will be discussed in greater detail below.

As noted above, the General Rating Formula for spine 
disabilities, effective September 26, 2003, calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  (As noted above, a higher rating at any 
point during the appeal period is not warranted for disc 
disease based on incapacitating episodes.)

Disabilities of the sciatic nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8520, paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve is 
assigned a 10 percent rating.  For moderate incomplete 
paralysis of the sciatic nerve, a 20 percent rating is 
assigned, and for moderately severe incomplete paralysis of 
the sciatic nerve, a 40 percent rating is assigned.  Lastly, 
for severe incomplete paralysis with marked muscular atrophy, 
a 60 percent rating is assigned.  Complete paralysis of the 
foot which dangles and drops, with no active muscle movement 
possible below the knee, and flexion of the knee weakened or 
(very rarely) lost warrants an 80 percent rating.

Analysis of rating prior to September 23, 2002

Prior to September 23, 2002, the relevant evidence of record 
does not demonstrate that the veteran is entitled to a 
higher, 10 percent evaluation for his radiculopathy symptoms.  
Specifically, the December 1999 examiner noted that he did 
not see any nerve dysfunction present on examination, and 
stated that his motor and sensory systems were normal.  The 
examiner noted that although the veteran had subjective 
complaints of leg numbness, there was no objective data to 
support his problem.  As such, because the objective evidence 
revealed no neurological impairment, the Board finds that the 
veteran is not entitled to a higher, 10 percent, rating for 
the time period in question because there is no evidence of 
mild incomplete paralysis of the sciatic nerve.

Analysis of rating from September 23, 2002 to May 25, 2007

During this portion of the appeal period, the veteran has 
been rated at 10 percent disabling.  The Board finds that 
during this time period, there is evidence of mild 
neurological symptoms indicative of a 10 percent evaluation.  
However, there is no evidence that the veteran experienced 
moderate neurological impairment, and therefore he is not 
entitled to a higher 20 percent evaluation during this 
portion of the appeal period.  More specifically, although 
the veteran noted left-sided radiculopathy, he stated that it 
only occurred when he stood for long periods of time and 
noted that it did not happen all the time.  Further, the 
examiner did not mention any objective neurological 
impairment, such as motor or sensory deficits.  The February 
2004 examiner, although mentioning the veteran's persistent 
sciatica, again noted no objective neurological symptoms, 
stating that there was no sensory deficit in either foot.  
Therefore, based on the evidence of record for this portion 
of the appeal period, the Board finds that a higher (20 
percent) evaluation is not warranted.

Analysis of rating since May 25, 2007

Finally, the Board finds that the veteran is not entitled to 
a higher, 60 percent, rating for this portion of the appeal 
period because there is no evidence that the veteran 
experiences severe incomplete paralysis with marked muscular 
atrophy.  The May 2007 examiner specifically noted that the 
veteran's neurological impairment was moderately severe, but 
also stated that it was episodic and he was able to walk and 
perform his daily occupational and personal activities.  
Therefore, because the record does not reveal evidence of 
severe incomplete paralysis with marked muscular atrophy, for 
this portion of the appeal period, the Board finds that a 
higher, 60 percent evaluation is not warranted.  

Lastly, although the veteran has described his DDD and 
neurological impairment as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's DDD and neurological 
symptoms have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his low back disability and accompanying 
neurological symptoms would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
these issues to the VA Central Office for consideration of 
extraschedular evaluations is not warranted.
ORDER

Entitlement to a higher initial evaluation for degenerative 
disc disease of the lumbar spine, status post L4-5 
discectomy, with limited motion, which has been rated as 10 
percent disabling prior to May 25, 2007, and 20 percent 
disabling since May 25, 2007, is denied.

Entitlement to a higher initial evaluation for left lower 
extremity radiculopathy due to lumbar spine disc disease, 
with left hip strain, which has been rated as zero percent 
(noncompensably) disabling prior to September 23, 2002, 10 
percent disabling since September 23, 2002, and 40 percent 
disabling since May 25, 2007, is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


